Citation Nr: 0612428	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals, left knee 
injury with traumatic arthritis, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 2002 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for 
residuals, left knee injury with traumatic arthritis in 
excess of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded for further development.

Where, as here, entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  The 
record shows that the veteran underwent left knee surgery in 
August 2003, over a year after his claim for an increased 
disability rating was denied by the RO in January 2002 and 
his most recent VA examination in December 2001.  Although 
the RO did consider the veteran's August 2003 left knee 
surgery when it issued its Statement of the Case in November 
2003, it did so without the benefit of an opinion by a VA 
examiner as to what impact this surgery may have had on the 
veteran's present level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Review the case file and ensure that 
all duty-to-notify-and-assist obligations 
are satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  

2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for residuals, left knee 
injury with traumatic arthritis.  Request 
the veteran to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence, and 
request all identified private treatment 
records from the healthcare providers.  
Regardless of the veteran's response, 
obtain all outstanding VA treatment 
reports.  Associate all information not 
duplicative of evidence already received 
with the case file.

3.  If unable to obtain any of the 
relevant records sought, notify the 
veteran and identify the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Take any additional development 
action deemed proper with respect to the 
claim, including conducting a VA 
examination, and follow any applicable 
regulations and directives implementing 
the provisions of the duty-to-notify-and-
assist provisions, including if 
applicable, the ruling of Dingess/Hartman 
v Nicholson, Nos. 01-1917, 02-1506, 
(March 3, 2006).    Following such 
development, review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (if the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, issue a Supplemental 
Statement of the Case to the veteran and 
allow an appropriate time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






